United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41506
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEROMY SHAWN HAMILTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:03-CR-106-2
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeromy Shawn Hamilton appeals the sentence that he received

after he pleaded guilty to conspiracy to distribute and to

possess with intent to distribute 500 grams or more of

methamphetamine.   21 U.S.C. §§ 841(a), 846.   Hamilton argues that

the method used by the Drug Enforcement Agency’s chemist for

testing the purity level of the mixtures of methamphetamine was

not sufficiently reliable.   Hamilton’s reliance on the chemist’s

testimony in another case is unavailing.    Hamilton has failed to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41506
                               -2-

show that the district court erred when it attributed 255.7

grams of Methamphetamine (actual) and 27.2 grams of “ice” to him.

See United States v. Medina, 161 F.3d 867, 876 (5th Cir. 1998);

United States v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998).

     AFFIRMED.